DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference 32 (opening) is described in the specification but not depicted on the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3-5 are objected to because of the following informalities:
Claim 3 recites the "the elongated weight member," claim 4 recites the "the elongated welded member," and claim 5 recites the "the weighted member.” For the purpose of this Office Action the examiner assumes all three refer to “the elongated weighted member” described in claim 1. However, using consistent terminology would improve the clarity of the claim language.
  Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear to the examiner if “elongated weighted member,” “elongated member,” and “elongated weighted portion” all three limitations are directed to the same element or if there are three separate elements.  For the purpose of this Office Action the examiner assumes the three separate limitations are all referring to the same element. 
If all three limitations are, in fact, referring to the same element, applicant should consider using a uniform term, such as, “elongated weighted member” throughout the claims.
Additionally, claim 1 recites the limitations "the elongated member" and “the elongated weighted portion” in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-6 are all rejected because they depend from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Echlin (1,462,086).
Echlin discloses:
Claim 1: A ladder weight, comprising: 
an elongated weighted member (Fig. 2; 3) having a top, a bottom, sides, and ends (Fig. 2; 3); 
a pair of arms (Fig. 2; 6) in spaced parallel relation are flush with one of the sides of the elongated member (Fig. 2; 3, 6 via 10) and extend upwardly from the elongated member and terminate in a hook portion (Fig. 2; 12) adapted to receive a rung of a ladder (Note: the rung of the ladder is not positively recited, thus not required, Echlin is capable of receiving a rung of a ladder and therefore, meets the claim); and 
wherein when the hook portion is placed on the rung of the ladder, the elongated weighted portion inserted through an opening formed by an adjacent rung and support members (Fig. 1; the elongated weighted portion is depicted as inserted through the opening formed by adjacent rung 5 and support members 1), force from the hook portion is applied to one side of the ladder (Fig. 1; the downward force applied on side “B” shown below) while force from the arms and elongated weighted member are applied to an opposite side of the ladder (Fig. 1; the downward force applied on side “A” shown below)  to stabilize a bottom of the ladder. 

    PNG
    media_image1.png
    442
    330
    media_image1.png
    Greyscale

Claim 2: The apparatus of claim 1 wherein the hook portion is formed in a C-shape (Figs. 2 and 4; 12).  
Claim 5: The apparatus of claim 1 wherein a length of the weighted member and the space between the pair of arms is less than a space between support members of the ladder (Fig. 1; the weighted member is depicted as inserted through the opening formed by adjacent rung 5 and support members 1; therefore, the profile of the weighted member must be less than that of the opening formed by the ladder support members).  
Claim 6: The apparatus of claim 1 wherein a length of the pair of arms is greater than a vertical space between adjacent rungs of the ladder (Fig. 1; the length of the arms shown in relation to the rungs is greater than the vertical space between the adjacent rungs).
Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marky (5,836,420).
Claim 1: A ladder weight, comprising: 
an elongated weighted member (Fig. 2; 36) having a top, a bottom, sides, and ends; 
a pair of arms (Fig. 3; 40) in spaced parallel relation are flush with one of the sides (Fig. 2; 44) of the elongated member and extend upwardly from the elongated member and terminate in a hook portion adapted to receive a rung of a ladder (Fig. 2; 30); and 
wherein when the hook portion is placed on the rung of the ladder (Fig. 1; 12), the elongated weighted portion inserted through an opening formed by an adjacent rung and support members (Fig. 1), force from the hook portion is applied to one side of the ladder while force from the arms and elongated weighted member are applied to an opposite side of the ladder to stabilize a bottom of the ladder (Fig. 1; the hook portion is over the rung and a force is applied from the weight; Fig. 2; the weighted member 36 applies a force to the opposite side of the ladder).  
Claim 2: The apparatus of claim 1 wherein the hook portion is formed in a C-shape (Fig. 2; 22).  
Claim 5: The apparatus of claim 1 wherein a length of the weighted member and the space between the pair of arms is less than a space between support members of the ladder (Fig. 1).  
Claim 6: The apparatus of claim 1 wherein a length of the pair of arms is greater than a vertical space between adjacent rungs of the ladder (Fig. 1).
Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (3,757,380).
Claim 1: A ladder weight, comprising: 
an elongated weighted member (Fig. 1; 11) having a top, a bottom, sides, and ends; 
a pair of arms (Fig. 1; 13) in spaced parallel relation are flush with one of the sides of the elongated member and extend upwardly from the elongated member and terminate in a hook portion (Fig. 1; 13A) adapted to receive a rung of a ladder; and 
wherein when the hook portion is placed on the rung of the ladder, the elongated weighted portion inserted through an opening formed by an adjacent rung and support members (Fig. 1), force from the hook portion is applied to one side of the ladder while force from the arms and elongated weighted member are applied to an opposite side of the ladder to stabilize a bottom of the ladder (Fig. 1; the hook portion is over the rung and a force is applied from the weight; Fig. 2; the weighted member 11 applies a force to the opposite side of the ladder).  .  
Claim 2: The apparatus of claim 1 wherein the hook portion is formed in a C-shape (Fig. 2; 13A).  
Claim 5: The apparatus of claim 1 wherein a length of the weighted member and the space between the pair of arms is less than a space between support members of the ladder (Fig. 1).  
Claim 6: The apparatus of claim 1 wherein a length of the pair of arms is greater than a vertical space between adjacent rungs of the ladder (Fig. 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson (3,757,380), as applied to claim 1 above.
Claim 4: Jackson discloses the apparatus of claim 1 further comprising a handle connected to the top of the elongated member (Fig. 1; 18) but fails to disclose a method of attachment.
However, the examiner contends that the use of a weld, being a conventional method of attachment, would have yielded a predictable result. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose to weld the handle to the elongated member of Jackson in order to provide a solid attachment. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Marky (5,836,420) or Jackson (3,757,380), as applied to claim 1 above, and in further view of Peterson (2,801,886).
Claim 3: Marky or Jackson disclose the apparatus of claim 1 with hook portions, but fail to disclose arms with holes that align to receive a bolt to secure the elongated weight member around the ladder rung.  
However, Peterson discloses a elongated arms with hook portions and holes that align to receive a bolt (Fig. 3; 22) to secure around the ladder rung. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arms of Marky or Jackson to include holes aligned in the arms capable of receiving a bolt, as taught by Peterson, in order to securely attach the arms to the rung of a ladder.
Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive. 
With respect to the prior art rejections, applicant has first argued that an elongated member and a ladder are positively and expressly included as elements of claim 1. The examiner has attempted explain the rejections in more detail throughout the Office Action. Specifically, the rung of the ladder is not positively recited, thus it is not required, Echlin is capable of receiving a rung of a ladder and therefore, meets the claim. 
Secondly, the applicant puts forth the argument that Office has failed to show how the prior art discloses the force from the arms and elongated weighted member are applied to opposite sides of the ladder. The examiner has tried to make this clear in the above rejections, including providing an annotated image. 
For at least these reasons applicant’s remarks are not found persuasive and the claims remain rejected as advanced above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635